WALKER, P. J.
Both before and after the state’s witness John Vracewell was asked on cross-examination, “Did you hear anything said at that time about a hog?” he stated that he was not close enough to hear what' was said in the course of the difficulty inquired about. The court was not required to allow a repetition of an inquiry as to a fact any knowledge of which the witness had already distinctly disclaimed.
There was nothing prejudicial to the defendant in the part of the court’s oral charge to which an exception was reserved. Certainly the defendant could not sustain a claim that his right to shoot in defense of his father was greater than was indicated by the statement of the court in that part of its charge:
“That a person can strike, not alone for himself, nor alone for his kinsman, but he can do it for the stranger that is within his gates or for any other third person.”
That statement in no way narrowed or limited the asserted right of the defendant to shoot in defense of his father.
The written charge refused to the defendant was abstract and well refused. The evidence upon which a conviction Avas sought was direct, being that of eyewitnesses of the occurrence in question. The court was not required to give a requested instruction as to When a conviction could be had on circumstantial evidence, as a conviction was not sought on that kind of evidence.
Affirmed.